         Case 1:17-cv-08457-JMF Document 203 Filed 12/14/20 Page 1 of 4
                                                                    53rd at Third
                                                                    885 Third Avenue
                                                                    New York, New York 10022-4834
                                                                    Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing         Moscow
                                                                    Boston          Munich
                                                                    Brussels        New York
                                                                    Century City    Orange County
December 14, 2020                                                   Chicago         Paris
                                                                    Dubai           Riyadh
                                                                    Düsseldorf      San Diego
VIA ECF                                                             Frankfurt       San Francisco
                                                                    Hamburg         Seoul
The Honorable Jesse M. Furman                                       Hong Kong       Shanghai
United States District Court                                        Houston         Silicon Valley
                                                                    London          Singapore
Southern District of New York                                       Los Angeles     Tokyo
Thurgood Marshall Courthouse                                        Madrid          Washington, D.C.
40 Foley Square                                                     Milan
New York, New York 10007

        Re:     Sjunde AP-Fonden et al. v. Gen. Elec. Co. et al., Case No. 17-cv-8457 (JMF)

Dear Judge Furman:

        We write in response to Plaintiffs’ December 11, 2020 letter, Dkt. No. 202 (“Pls.’ Ltr.”),1
which requests that the Court (i) take judicial notice of the contents of the December 9, 2020 SEC
settlement order (the “SEC Order”), which Defendants attached to their letter to the Court of that
same date, Dkt. No. 201; or (ii) permit Plaintiffs to amend their complaint for a sixth time to the
extent that the Court finds that the operative Fifth Amended Complaint, Dkt. No. 191 (“5AC”), is
“insufficient with respect to falsity or scienter.” Pls.’ Ltr. 4. Defendants respectfully request that
the Court deny each of Plaintiffs’ requests.

        First, Defendants oppose Plaintiffs’ request for judicial notice to the extent Plaintiffs ask
the Court to take judicial notice of the SEC Order for the truth of the allegations contained therein.
Pls.’ Ltr. 1 (arguing that the SEC Order purportedly “confirm[s] Plaintiffs’ allegations that GE
misled investors concerning GE Power and the GE LTC business”). The Court may of course take
judicial notice of the fact that there was a settlement with the SEC and which charges were brought
and settled. But there is no legal basis to grant Plaintiffs’ request for judicial notice of the truth of
the SEC Order’s findings, which are only allegations that, as a condition to settlement, GE is bound
to neither admit nor deny. See In re Merrill Lynch Tyco Research Sec. Litig., No. 03 Civ. 4080,
2004 WL 305809, at *4 n.3 (S.D.N.Y. Feb. 18, 2004) (public documents “may be judicially noticed
for the fact of their publication, they may not be judicially noticed for the truth of the matter
asserted”) (citing Fed. R. Evid. 201); In re Morgan Stanley & Van Kampen Mut. Fund Sec. Litig.,
No. 03 Civ. 8208, 2006 WL 1008138, at *5 (S.D.N.Y. Apr. 18, 2006) (“[S]tatements made by the
SEC . . . in [] settlement documents are not law; they are rather untested assertions made by
litigants.”); Staehr v. Hartford Fin. Servs. Grp. Inc., 547 F.3d 406, 425 (2d Cir. 2008) (“[I]t is


1
  Unless otherwise indicated, capitalized terms shall have the meaning ascribed to them in
Defendants’ Memorandum of Law In Support of Their Motion To Dismiss the 5AC, Dkt. No. 196
(“Mot.”), citations and quotations are omitted, and emphasis is added.
           Case 1:17-cv-08457-JMF Document 203 Filed 12/14/20 Page 2 of 4
December 14, 2020
Page 2




proper to take judicial notice of the fact that press coverage, prior lawsuits, or regulatory filings
contained certain information, without regard to the truth of their contents . . . .”) (emphasis in
original).

         Second, if this Court takes judicial notice of the fact of the SEC settlement (as opposed to
the truth of the allegations), the non-scienter, non-Section 10(b) settlement weighs in favor of
dismissal of the 5AC, contrary to Plaintiffs’ argument. See Pls.’ Ltr. 4. Plaintiffs cite to two
distinguishable, out-of-circuit authorities, and ignore multiple decisions in the Southern District of
New York giving weight to non-scienter settlements. See, e.g., Fries v. Northern Oil & Gas, Inc.,
285 F. Supp. 3d 706, 722 (S.D.N.Y. 2018) (holding that plaintiff failed adequately to plead that
defendant acted recklessly where, among other things, “the SEC settlement concerning
[defendant’s] failure to disclose . . . only implicated [defendant] in negligent, not fraudulent,
conduct”); Shemian v. Research In Motion Ltd., No. 11 Civ. 4068, 2013 WL 1285779, at *4
(S.D.N.Y. Mar. 29, 2013) (rejecting plaintiff’s reliance on SEC settlement as “evidence of
Defendants’ ‘propensity to engage in improper business conduct’” because “the settlement
involved a nonscienter based crime and did not require either Individual Defendant to admit
guilt”), aff’d, 570 F. App’x 32 (2d Cir. 2014). Indeed, it makes no sense for Plaintiffs to allege
that the existence of the SEC’s investigation evidences 10(b) fraud, 5AC ¶¶ 26, 33, 301, 501-04,
and then argue that the Court should accord no weight to the fact that, after a multi-year
investigation, the SEC declined to bring 10(b) claims or any other claims that require more than
mere negligence.

        Third, Defendants oppose Plaintiffs’ belated request to amend for a sixth time. The request
is both futile and too late. See Marcu v. Cheetah Mobile, Inc., No. 18 Civ. 11184, 2020 WL
4016645, at *9 (S.D.N.Y. July 16, 2020) (Furman, J.); see also Ruffolo v. Oppenheimer & Co.,
987 F.2d 129, 131 (2d Cir. 1993) (“Where it appears that granting leave to amend is unlikely to be
productive, . . . it is not an abuse of discretion to deny leave to amend.”). Regarding futility, all
Plaintiffs offer in support of a hypothetical amended complaint are the allegations in the SEC
Order themselves. See Pls.’ Ltr. But under Second Circuit law, “a complaint that merely recites
others’ allegations,” without more, is insufficient. Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo
Sec., LLC, 797 F.3d 160, 180 (2d Cir. 2015) (emphasis in original). Plaintiffs claim that the SEC
Order’s allegations “corroborate[]” and “bolster” the allegations in the 5AC, Pls.’ Ltr. 2-4, but that
is simply untrue. For example, the gravamen of Plaintiffs’ LTC claims is that beginning in the
early 2000s, Defendants engaged in a concerted scheme to “intentionally conceal[] the Company’s
mammoth LTC liabilities and risks from investors’ view,” 5AC ¶¶ 8-10, 17, which is unsupported
by the SEC Order. Likewise, Plaintiffs’ LTSA-based claims are premised on the notion that
Defendants were actually aware of, but failed to disclose, three specific trends in GE’s LTSA
business (unsustainable LTSA modifications, decreasing customer utilization, and increasing
factoring of LTSA receivables), 5AC ¶¶ 409-25, but the SEC Order does not address the bulk of
Plaintiffs’ claims, contradicts other claims, and fails to save the remainder. See discussion infra
pp. 3-4.

        In any event, even if the Court could take judicial notice of the truth of the SEC’s
allegations (which it cannot), nothing in the SEC Order supports any inference, let alone a strong
inference, of scienter. With respect to LTC, the SEC Order directly contradicts Plaintiffs’ deficient
scienter allegations. After this Court held that Plaintiffs failed adequately to allege scienter for
           Case 1:17-cv-08457-JMF Document 203 Filed 12/14/20 Page 3 of 4
December 14, 2020
Page 3




their LTC claims, Plaintiffs’ sole new scienter allegation in the 5AC related to an unidentified
PowerPoint presentation purportedly containing LTC claims experience data that an FE speculated
was “received” by Mr. Immelt and unnamed executives from “even before” the start of the Class
Period in 2013, 5AC ¶¶ 131-35—which Plaintiffs repeatedly emphasized in their opposition to
Defendants’ motion to dismiss. See Dkt. No. 198, at 1, 5, 10-12, 14, 20, 22. But the SEC Order
alleges that GE executives were not aware until Q2 2017 of any “optimistic projections of future
liabilities despite higher than expected claims,” SEC Order ¶ 41, which contravenes Plaintiffs’
allegations.2 On LTSA, the SEC Order does not allege that any individual acted with scienter, nor
does it identify any individual by name or title (much less an individual whose scienter could be
imputed to the company). Like the 5AC, it says nothing about what any Defendant actually knew
or saw, and thus cannot establish scienter. See Mot. 27.

        As to falsity, the SEC Order makes no allegation that any of GE’s prior period financial
statements were misstated, nor does it require corrections to or restatements of GE’s previously
reported financial statements. Plaintiffs make no effort to claim that the SEC Order supports in
any way their claims that GE’s presentation of its LTC liabilities in its financial statements was
misleading, 5AC ¶¶ 251-57, or that GE fraudulently understated those liabilities, e.g., id. ¶¶ 12,
135. With respect to their Item 303 claims related to LTC, Plaintiffs erroneously assert that the
SEC’s findings “mirror exactly” the Item 303 allegations in the 5AC, at ¶¶ 217-38. Pls.’ Ltr. 3.
But the manifold “negative trends” and “uncertainties” that the 5AC alleges were omitted—such
as “[t]he uncertainties related to GE’s inability, as a reinsurer, to offset its negative actual claims
experience by directly seeking regulatory approval for premium increases,” 5AC ¶ 228—do not
accord with the allegations in the SEC Order. See SEC Order ¶ 36; see also id. ¶ 39. Moreover,
Plaintiffs allege Item 303 LTC violations for 2012 through 2016, see, e.g., 5AC ¶¶ 232-33, whereas
the SEC Order contains only limited allegations relating to the period between Q3 2015 and Q1
2017, SEC Order ¶ 39. Nor does the SEC Order change Plaintiffs’ concession that they cannot
plead that Defendants did not actually believe GE’s GAAP LTC reserves were inadequate or that
GE’s disclosures did not rest upon a meaningful inquiry, as required by Omnicare, Inc. v. Laborers
District Council Construction Industry Pension Fund, 135 S. Ct. 1318 (2015). Dkt. No. 198, at 1,
8. That admission dooms Plaintiffs’ Item 303 claims. See Dkt. No. 200, at 5-11.3




2
  While Plaintiffs point to the SEC’s allegations relating to “[e]xecutives at NALH and at GE
Capital,” i.e., subsidiaries of GE, their knowledge cannot be imputed to GE. See Friedman v. Endo
Int’l PLC, No. 16 Civ. 3912, 2018 WL 446189, at *4 (S.D.N.Y. Jan. 16, 2018) (Furman, J.) (“[I]n
the absence of allegations giving rise to a strong inference of scienter on the part of the Individual
Defendants, Plaintiffs cannot establish scienter on the part of [the company] itself.”); Youngers v.
Virtus Inv. Partners Inc., 2017 WL 5991800, at *5 (S.D.N.Y. Dec. 4, 2017).
3
  Plaintiffs also claim that the SEC Order “corroborate[s] the analyses” of Plaintiffs’ actuarial
“expert,” David Axene. Pls.’ Ltr. 3 n.3. But the SEC made no finding that GE’s assumptions
resulted in reserve estimates that were materially misstated or that GE’s financials needed to be
restated. Rather, the SEC focused on the fact that uncertainties related to certain assumptions were
not specifically disclosed, which does not lend support to Mr. Axene’s flawed analysis. See Dkt.
No. 196, at 14-19; Dkt. No. 200, at 9-10.
           Case 1:17-cv-08457-JMF Document 203 Filed 12/14/20 Page 4 of 4
December 14, 2020
Page 4




        With respect to GE’s LTSA accounting, the 5AC continues to fail on falsity in addition to
scienter. The 5AC alleges that GE engaged in uneconomical “de-scoping” to obtain short-term
cumulative catch-up gains and that GE allegedly faced a catastrophic drop of 80-90% in its
customers’ utilization of its turbines. 5AC ¶¶ 347, 360-61, 410, 417. Those claims are
conspicuously absent from the SEC Order. As to factoring, the SEC Order cannot save the 5AC’s
sweeping and often contradictory allegations from FEs who either did not work in the Power
Division or served as a paid consultant for prior counsel, and Plaintiffs’ factoring-based Item 303
claims still fail for the reasons described in the Motion. Mot. 33-34. Moreover, the Order alleges
a time period (May 2016 through October 2017) at odds with the time frame certain FEs propose
for the purported “trend” (beginning in 2014 or 2015). Mot. 35; SEC Order ¶ 15. Like the 5AC,
it thus provides no basis for revisiting the Court’s prior ruling dismissing the factoring-based
claims as to Messrs. Immelt, Sherin, and Laxer and Mmes. Miller and Hauser, as well as any
alleged violations before 2015.4 Mot. 35.

        Finally, Plaintiffs’ halfhearted request to amend comes far too late. This action was
initiated more than three years ago, and the 5AC is the sixth iteration of Plaintiffs’ pleadings. Prior
to allowing Plaintiffs to amend their Third Amended Complaint, the Court had previously warned
that Plaintiffs would “not be given any further opportunity to amend the complaint to address
issues raised by [Defendants’] motion to dismiss.” Order (Sept. 13, 2018), Dkt. No. 175, at 1. The
Court already once before allowed amendment despite its clear warning, issued more than two
years ago. It need not do so yet again. See Marcu, 2020 WL 4016645, at *9. It is time for the
operative complaint to be decided on its merits.

       For the foregoing reasons and the reasons set forth in Defendants’ motion to dismiss the
5AC, Defendants respectfully request that the Court deny Plaintiffs’ requests and dismiss the 5AC
with prejudice.

                                               Respectfully submitted,

                                               /s/ Miles N. Ruthberg                   .

                                               Miles N. Ruthberg
                                               of LATHAM & WATKINS LLP


cc: All Counsel of Record (via ECF)




4
  Nor does the Order in any way negate Defendants’ arguments as to the handful of affirmative
statements that Plaintiffs challenge. See Mot. 36-38; Dkt. No. 200, at 18 n.16, 19-20.
